By JUDGE DONALD H. KENT
In this case the question presented is whether extrinsic evidence should be admitted to show the testator’s intended meaning of the word "issue."
Extrinsic evidence in the construction of a will is not allowed if the language of the will is plain and unambiguous. Notwithstanding Va. Code § 64.1-71.1, a majority of the Supreme Court of Virginia has found that "issue" should be given its definite legal meaning of "heirs of the body" and does not include adopted children. Therefore, extrinsic evidence should not be admitted to alter the definite legal meaning of "issue."
Petitioner’s request for an evidenciary hearing is denied. Mr. Hyman should prepare an order reflecting this ruling of the Court and dismissing this case.